Name: Commission Regulation (EC) No 119/2004 of 23 January 2004 establishing the extent to which import licences applied for under subquota II for frozen meat of bovine animals, as provided for in Regulation (EC) No 780/2003, may be granted
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  animal product
 Date Published: nan

 Avis juridique important|32004R0119Commission Regulation (EC) No 119/2004 of 23 January 2004 establishing the extent to which import licences applied for under subquota II for frozen meat of bovine animals, as provided for in Regulation (EC) No 780/2003, may be granted Official Journal L 017 , 24/01/2004 P. 0011 - 0011Commission Regulation (EC) No 119/2004of 23 January 2004establishing the extent to which import licences applied for under subquota II for frozen meat of bovine animals, as provided for in Regulation (EC) No 780/2003, may be grantedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1),Having regard to Commission Regulation (EC) No 2341/2003 of 29 December 2003 derogating from Regulation (EC) No 780/2003 as regards a tariff subquota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (2), and in particular Article 1(3) thereof,Whereas:The second subparagraph of Article 12(2) of Commission Regulation (EC) No 780/2003 of 7 May 2003 opening and providing for the administration of a tariff quota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (1 July 2003 to 30 June 2004)(3) sets at 17225 tonnes the quantity for which approved operators may apply for import licences under subquota II during the period 5 to 8 January 2004. This quantity was reduced to 11483 tonnes by Article 1(2) of Regulation (EC) No 2341/2003. Since the import licences applied for exceed the quantity available, a reduction coefficient should be fixed in accordance with Article 1(3) of Regulation (EC) No 2341/2003,HAS ADOPTED THIS REGULATION:Article 1Each import licence application lodged in accordance with the first subparagraph of Article 12(2) of Regulation (EC) No 780/2003 during the period 5 to 8 January 2004 shall be accepted up to a limit of 3,8464 % of the quantities requested.Article 2This Regulation shall enter into force on 24 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 January 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1).(2) OJ L 346, 31.12.2003, p. 33.(3) OJ L 114, 8.5.2003, p. 8.